Case: 16-10820    Date Filed: 01/19/2017   Page: 1 of 9


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-10820
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:15-cr-00173-SDM-MAP-6

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

LAZARO VELAZQUEZ,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (January 19, 2017)

Before MARTIN, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Lazaro Velazquez appeals the 21-month sentence he received after he

pleaded guilty to conspiracy to commit bank fraud and to substantive bank fraud.

Velazquez’s role in the conspiracy was to deposit stolen money orders in his bank
                Case: 16-10820       Date Filed: 01/19/2017      Page: 2 of 9


accounts, cash those stolen money orders, and return most of that cash to the two

leaders of the conspiracy. 1 The leaders paid him as much as fifty or sixty dollars

per money order.

       After a conversation about financial struggles, Velazquez introduced Yensy

Guevara to Juan Carlos Miranda-Noda, who was one of the leaders of the

conspiracy. Velazquez accompanied them on Guevara’s first trip to deposit and

cash a money order. He later had discussions with her about opening more bank

accounts to cash more money orders and about police interaction. At Velazquez’s

sentencing, the district court calculated the guideline enhancement for loss by

including both the money Velazquez deposited and that deposited by Guevara.

Velazquez argues on appeal that the district court erred by attributing Guevara’s

losses to him. After careful review, we affirm.

                                             I.
       Velazquez pleaded guilty to one count of conspiracy to commit bank fraud,

in violation of 18 U.S.C. § 1349, and nineteen counts of substantive bank fraud, in

violation of 18 U.S.C. §§ 1344 and 2. His guilty plea did not include a written plea

agreement. Instead, Velazquez and the government stipulated to facts in

Velasquez’s sentencing memorandum, as well as to the facts set out in the


       1
         We refer to the two people in the conspiracy who stole the money orders and received
most of the stolen money as the “leaders.” This does not reflect a role determination made at
sentencing.


                                               2
              Case: 16-10820     Date Filed: 01/19/2017   Page: 3 of 9


Presentence Investigation Report (“PSR”). At Velazquez’s sentencing hearing, the

government presented the testimony of Special Agent Manny Fernandez who

served as a translator during Guevara’s interview at the U.S. Attorney’s Office.

      The details of the conspiracy were as follows: The two leaders of the

conspiracy burglarized rent-payment drop boxes in apartment complexes. In total,

they stole $430,860 in money orders from more than 250 tenants throughout

Florida and Georgia. They then “washed” the names on the “pay to” line of the

money orders and either deposited the money orders into their bank accounts or

gave them to Velazquez or other coconspirators to deposit. When Velazquez

deposited a money order, he would withdraw the cash, keep a small portion for

himself, and return the rest to the leaders of the conspiracy. During his time in the

conspiracy, Velazquez deposited seventy-two money orders totaling $39,475 into

his three bank accounts.

      While involved in the conspiracy, Velazquez had a conversation with

Guevara, his coworker, about her financial struggles. Velazquez then told Guevara

about the scheme to cash money orders in return for as much as fifty or sixty

dollars per money order. Velazquez introduced Guevara to Miranda-Noda and

accompanied them the first time Guevara deposited a stolen money order. Some

time later, Velazquez advised Guevara to open more bank accounts. Miranda-

Noda gave her the same advice, and she then opened three new accounts. Agent



                                          3
              Case: 16-10820     Date Filed: 01/19/2017   Page: 4 of 9


Fernandez testified that Guevara mentioned a conversation with Velazquez toward

the end of the conspiracy about their interactions with police. During cross-

examination, both parties agreed that Guevara originally gave law enforcement a

false story. During her time in the conspiracy, Guevara deposited 143 money

orders totaling $76,593 into her bank accounts.

      The PSR recommended Velazquez be held accountable only for the $39,475

that he deposited. This resulted in a recommended 4-level enhancement for a loss

between $15,000 and $40,000 under United States Sentencing Guidelines

§ 2B1.1(b)(1)(C). After all adjustments, the PSR recommended a total offense

level of 13 along with a criminal history category of I, resulting in a recommended

guideline imprisonment range of 12 to 18 months for Velazquez.

      The government objected to the PSR’s loss calculation. It argued Velazquez

should be sentenced either for the full amount of loss in the conspiracy, or for both

the amount he deposited and the amount Guevara deposited. The district court

overruled the objection that Velazquez should be sentenced to the full amount of

loss in the conspiracy. But it granted the government’s alternative argument that

the money Guevara deposited should be added to the money Velazquez deposited

for a total loss amount of $116,068. The district court applied an 8-level

enhancement for a loss between $95,000 and $150,000 under Guidelines




                                          4
                Case: 16-10820        Date Filed: 01/19/2017       Page: 5 of 9


§ 2B1.1(b)(1)(E), which (after adjustments) resulted in a total offense level of 16 2

and a guideline imprisonment range of 21 to 27 months. The district court

sentenced Velazquez to 21-months imprisonment. 3

       In accepting the government’s alternative argument, the district court found

Velazquez implicitly agreed to a joint undertaking with Miranda-Noda in which

Velazquez would recruit Guevara. The court continued: “So Mr. Velazquez’s

recruitment and the introduction of the recruit into the purpose, operation, and

means of the conspiracy, that is the pattern of the conspiratorial enterprise, was

jointly undertaken criminal activity or I guess more precise it was within the scope

of their jointly undertaken criminal activity.” The district court said the

enlargement of the conspiracy furthered the conspiracy’s objectives, including an

attempt to avoid the consequences as law enforcement closed in on the conspiracy.

It further found Guevara’s deposits were “readily foreseeable.” The district court

summarized that Velazquez understood and instigated Guevara’s activities in the

conspiracy, the conspiracy benefited from those activities, and Velazquez benefited

from those activities “if not directly in terms of cash . . . at least in terms of the

aggregate proceeds [and] the vitality and life and progress of the conspiracy.”


       2
         The 8-level enhancement for loss allowed for a 3-level, rather than a 2-level, decrease
for acceptance of responsibility. See USSG § 3E1.1. The total offense level therefore rose by
only 3 levels.
       3
        The district court also ordered Velazquez to pay restitution for the amounts he and
Guevara deposited.


                                                5
               Case: 16-10820      Date Filed: 01/19/2017   Page: 6 of 9


Thus, the district found Velazquez responsible for Guevara’s activity and added

$76,593 to the loss calculation.

                                          II.
      We review de novo whether the district court misapplied Guidelines

§ 1B1.3. United States v. McCrimmon, 362 F.3d 725, 728 (11th Cir. 2004) (per

curiam). But a district court’s findings as to the amount of loss are reviewed for

clear error. Id. at 728.

      Guidelines § 1B1.3(a)(1) says, in relevant part, that specific offense

characteristics such as loss calculation shall be determined from:

      (A) all acts and omissions committed, aided, abetted, counseled,
      commanded, induced, procured, or willfully caused by the defendant;
      and
      (B) in the case of a jointly undertaken criminal activity (a criminal
      plan, scheme, endeavor, or enterprise undertaken by the defendant in
      concert with others, whether or not charged as a conspiracy), all acts
      and omissions of others that were—
             (i) within the scope of the jointly undertaken criminal activity,
             (ii) in furtherance of that criminal activity, and
             (iii) reasonably foreseeable in connection with that criminal
             activity . . . .
Id.; see also id. § 2B1.1(b)(1)(listing the enhancements for each loss amount). It’s

clear that the deposits Velazquez made personally should count toward his

enhancement for loss. See id. § 1B1.3(a)(1)(A). However, Velazquez argues the

district court misapplied § 1B1.3(a)(1) by enhancing his sentence for Guevara’s

deposits as well. Velazquez specifically argues Guevara’s deposits were not

                                           6
                Case: 16-10820      Date Filed: 01/19/2017      Page: 7 of 9


within the scope of Velazquez’s jointly undertaken criminal activity. See id.

§ 1B1.3(a)(1)(B)(i).

       The commentary to Guidelines § 1B1.3 provides guidance for evaluating

whether a defendant should be held accountable for the conduct of others. 4 See

USSG § 1B1.3 cmt. nn.3–4. Application Note Three explains that a court “must

first determine the scope of the criminal activity the particular defendant agreed to

jointly undertake.” Id. at n.3(B). “In doing so, the court may consider any explicit

agreement or implicit agreement fairly inferred from the conduct of the defendant

and others.” Id. But the defendant’s accountability “for the acts of others is

limited by the scope of his or her agreement.” Id. Thus, an act of another outside

the scope of the defendant’s agreement, no matter how reasonably foreseeable, is

not attributable to the defendant. See id.; Reese, 67 F.3d at 906–07.

       Velazquez and the government did not dispute the facts of his case at

sentencing. What they did and continue to dispute is whether those facts imply an

agreement to expand the scope of Velazquez’s criminal activity. The district court

found it “clear” that Velazquez and Miranda-Noda had an implicit agreement to

recruit Guevara. Velazquez points to our precedent in United States v. Hunter, 323
F.3d 1314 (11th Cir. 2003), in response.



       4
        “The commentary of section 1B1.3, and its examples, are binding on this court.”
United States v. Reese, 67 F.3d 902, 908 (11th Cir. 1995).


                                              7
              Case: 16-10820      Date Filed: 01/19/2017   Page: 8 of 9


      The district court in Hunter held check cashers similar to Velazquez

responsible for the total actual loss of the conspiracy because it was reasonably

foreseeable they were participating in a larger scheme. 323 F.3d at 1318. On

appeal, this Court held “that the district court misapplied U.S.S.G. § 1B1.3 by

failing to make particularized findings as to the scope of criminal activity

undertaken by each [check casher].” Id. at 1316. In other words, we vacated the

defendants’ sentences because the district court skipped the first step of

determining the scope of the jointly undertaken criminal activity and only analyzed

reasonable foreseeability. Id. at 1320 (citing USSG § 1B1.3 cmt. n.3(B)).

      Because application of the Guidelines was at issue, we performed a de novo

review in Hunter. See Reese, 67 F.3d at 908–909. Here, however, the district

court did not skip any steps in the legal analysis, and made the factual finding that

Velazquez implicitly entered into an agreement to expand the scope of his jointly

undertaken criminal activity. Thus, we review the district court’s decision under

the deferential clear error standard. United States v. Barrington, 648 F.3d 1178,

1195 (11th Cir. 2011). “A factual finding is clearly erroneous when although there

is evidence to support it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.” Id. (quotation

omitted).




                                           8
                Case: 16-10820       Date Filed: 01/19/2017       Page: 9 of 9


       The government points out that Velazquez recruited Guevara, introduced her

to Miranda-Noda, accompanied her on her first deposit, encouraged her to open

more bank accounts for depositing more money orders, and discussed police

interaction with her. Velazquez argues he took no part in “designing and executing

the scheme,” see Hunter, 323 F.3d at 1321, and acted independently of Guevara

outside of these interactions. Whether these interactions implied an agreement to

enlarge the scope of his jointly undertaken criminal activity is a close call. Thus,

we defer to the judgment of the district court, which did not clearly err by inferring

an agreement between Velazquez and Miranda-Noda from these facts. 5

       AFFIRMED




       5
         Velazquez also argues the district court’s sentence was procedurally unreasonable
because other codefendants with different roles were not also held responsible for the losses of
their coconspirators. But “disparity between the sentences imposed on codefendants is generally
not an appropriate basis for relief on appeal.” United States v. Cavallo, 790 F.3d 1202, 1237
(11th Cir. 2015) (quotation omitted and alteration adopted).


                                               9